Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of moving a work implement and a boom operatively connected a work vehicle supported by a surface, classified in E02F3/437.
II. Claims 11-17, drawn to a work vehicle, classified in E02F3/434.
III. Claims 18-20, drawn to a method of positioning a work implement and a boom operatively connected a work vehicle, classified in E02F9/2041.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related inventions. The related inventions are distinct based on the following conditions: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive (meaning that the inventions have mutually exclusive limitations or the limitations of one claimed invention would not read on the limitations of the other claimed invention, and vice versa); and (3) the inventions as claimed are not obvious variants, all three of said conditions applying to the claims. See MPEP § 806.05(j).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: requirement of different field of search or classification for each invention, requirement of employing different search queries for each invention, each invention has separate status in the art, and prior art that would anticipate or make obvious one invention wouldn't anticipate or make obvious the other. Regarding specific differentiating claim elements, "moving the boom based on the plurality of error values during a work operation", "determining, with the boom sensor, a lowered position of the boom at the lowered position", "determining, with the boom sensor, a raised position of the boom at the raised position", and " identifying a plurality of error values based on the identified plurality of work implement positions" are only found in group I but not in groups II and III; "boom sensor located at the boom actuator to identify a boom arm position of the boom arm with respect to the frame", and "wherein the control module receives boom position signals from the boom sensor and work implement signals from the implement sensor, and transmits to the boom actuator a boom adjustment signal based on the boom position modified by a boom sensor calibration value and transmits to the implement actuator an implement adjustment signal based on the implement position modified by an implement sensor calibration value" are only found in group II but not in groups I and III; and "comparing each of the identified plurality work implement positions with the initial work implement position to arrive at a plurality of work implement error values", "positioning the work implement with the boom based on the work implement error values during a work operation", and "identifying a plurality of work implement positions with the work implement sensor at each of the plurality of boom positions while moving the boom from the lowest position to the highest position and while maintaining a position of the work implement with respect to the boom at the initial work implement position" are only found in group III but not in groups I and II. It is clear that based on the composition of claim elements that the above examination burdens apply, and thus restriction is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Krishnan Ramesh whose telephone number is (571)272-6407. The examiner can normally be reached Monday to Friday 9:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/Primary Examiner, Art Unit 3663